Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to the amendments filed on 2/9/2022 in which claims 1, 4-13,  15-21 and 23-26 are pending, claims 4-10 and 23-25 were withdrawn as being drawn to non-elected species and claims 2-3, 14 and 22 have been cancelled.

Response to Arguments
Applicant’s First Argument: Lazarian’s opening is not large enough for a finger since it is described as “practically invisible”.  Applicant contends that this as well as the elastic that closes the opening does not provide a large enough opening for a finger. 
Examiner’s Response: Applicant's arguments have been fully considered but they are not persuasive.  Examiner disagrees and maintains previous statements on record that the opening is capable for a finger to pass if so desired by the wearer.  The opening shown in Fig. 4 appears to be capable for a finger to pass, especially with an elasticized opening.

Applicant’s Second Argument: Buhl is non-analogous art since it contemplates a different problem. 
Examiner’s Response: Applicant's arguments have been fully considered but they are not persuasive.  The problem actually appears to be quite the same since the problem by Buhl is “difficulty in getting a glove on”.  This is the same and obvious situation contemplated by Applicant and Buhl is analogous art. In addition, they both deals with gloves that is wearable on human hands.

Applicant’s Third Argument: Stewart teaches a different intended use. 
Examiner’s Response: Applicant's arguments have been fully considered but they are not persuasive.  Though Stewart suggests that a wearer may already have jewelry on before inserting a hand into the glove, it does not destroy the invention if a wearer chooses to put the glove on without jewelry.  Stewart’s description is only a potential/intended use of the glove.  Additionally, Applicant's claim is an apparatus claim with an intended use.  The structure of Stewart is considered to be the same structure as what Applicant is claiming and thus is capable of performing in the same manner.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12 and 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 15 recites a transparent section to cover the opening, however, Applicant's claim 1 recites that the opening is adjustable is confusing because it is not understood how a transparent section is also made adjustable to accommodate the opening such that the ring is seen through as currently claimed.  It appears that claim 15 should at least include additional details of the transparent section in relation to the adjustable opening.  Additionally, there is no information in the specification or drawings that would lead one of ordinary skill to understand exactly what Applicant is claiming with this combination.  
Claim 12 is rejected because it is confusing, applicant is kindly asked to review the language of claim 12 as they are redundant and contain errors in some portions. It is unclear what the metes and bounds the applicant is claiming, are there two gloves with a single opening in the ring finger?

Claim Objections
Claims 4-9 are objected to because of the following informalities:  the claims depend from a cancelled claim.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore the following must be shown or the feature(s) canceled from the claim(s), 
the transparent section from claim 15.
A wrist section…expandable of claim 16.
Crystals, lace or other decorative items on outside of said glove, of claim 21  
Claim 6.
Claim 7.
Claim 8.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1, 11, 13, 17, 18, and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lazarian (USPN 2,513,030) in view of Krumbiegel (hereinafter Krum) (GB 399,077).

Regarding Claim 1, Lazarian discloses a glove (Fig. 1) for displaying a user's jewelry comprising: a glove (Fig. 1); said glove having at least one opening (3) in a finger or an opening in each of five fingers of said glove; said opening in said glove being adapted to be below a second knuckle of a person’s finger (Fig.1); said opening providing a user to show jewelry; said opening for a piece of jewelry adapted to be worn on said person’s finger, said jewelry fits through said opening of said glove (Fig. 1); said opening adapted to be large enough so that a user is capable of placing their hand in said glove without any jewelry on; said user capable of placing a user’s finger which said user wishes to put said jewelry on through said hole; placing said jewelry on said user’s finger; and placing said user’s finger back through said hole having said jewelry visible through said hole of said glove (these limitations are considered to be functional/intended use and does not require structure different from the prior art); said opening is adjustable to accommodate different size and shape of jewelry (Figs. 1 and 2; p. 1, col. 2, lines 25-54); said glove comprising a closing mechanism for closing said opening (4 elastic, p. 1, col. 2, lines 25-54).  Lazarian does not explicitly disclose where the slit is closed entirely.  However, Krum teaches a glove having an adjustable opening where the slit may be closed entirely (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention and substituted the adjustable opening as taught by Krum; because Krum teaches that this arrangement is known in the art and is beneficial to enable slits in a glove to be conveniently opened and closed as needed (lines 27-31).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not (MPEP 2112.01)."
 
Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a  prior art apparatus satisfying the claimed structural limitations.  
 
Regarding Claim 11, Lazarian further discloses wherein said opening is only in a ring finger of the glove (col. 3, lines 16-17). 

Regarding Claim 13, Lazarian further discloses wherein said opening is in more than one finger of said glove (col. 3, lines 16-18). 

Regarding Claim 17, Lazarian further discloses wherein a section of said glove around a finger is removed (10) so that a hand and other fingers of said glove are protected by said glove, but said finger having said jewelry on it is exposed to show said jewelry.

Regarding Claim 18, Lazarian further discloses wherein a section of said glove around a finger is removed (10), so that a hand and other fingers in said glove are protected by said glove, but a section of said finger having said jewelry is exposed to show said jewelry.

Regarding Claim 21, Lazarian further discloses crystals, lace, or other decorative items on outside of said glove (Fig. 2; col. 3, lines 20-23). 
 
Claims 12, 19 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lazarian (USPN 2,513,030) in view of Krumbiegel (hereinafter Krum) (GB 399,077) as combined above and further in view of Ohman (USPN 2,724,119).

Regarding Claim 12, Lazarian/Krum disclose the invention as claimed above.  Lazarian discloses a single glove with an opening in the ring finger (Fig. 1).  The prior art does not explicitly disclose a second glove with an opening in the ring finger.  However, Ohman teaches that gloves with openings may be provided in pairs (at least col. 4, lines 14-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention and added a right hand glove such that a wearer may rings on both hands (col. 4, lines 14-20).

Regarding Claim 19, Lazarian/Krum disclose the invention as claimed above.  They do not disclose a covering for the opening.  However, Ohman teaches a glove having an opening with a covering for the opening (Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention and added a covering as taught by Ohman; because Ohman teaches that this configuration is known in the art and is beneficial for wearing the glove without jewelry (col. 3, lines 12-15).  

Regarding Claim 20, Lazarian/Krum/Ohman as combined disclose wherein the covering is open or closed (Figs. 1-8 Ohman).
 
Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lazarian (USPN 2,513,030) Krumbiegel (hereinafter Krum) (GB 399,077) as combined above and further in view of Buhl et al. (hereinafter Buhl) (USPN 2,549,660).

Regarding Claim 16, Lazarian/Krum disclose the invention as claimed above.   Lazarian does not disclose a wrist section of said glove that is expandable so a wearer puts their hand having said jewelry on the fingers into said glove without tearing said glove or being uncomfortable to said wearer.  However, Buhl teaches a glove that is expandable at the wrist section (Figs. 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention and added an expandable wrist section as taught by Buhl; because Buhl teaches that this configuration is beneficial because it allows a hand to be placed into a glove easily (col. 1, lines 20-30).
 
Claim 26 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lazarian (USPN 2,513,030) in view of Buhl et al. (hereinafter Buhl) (USPN 2,549,660).

Regarding Claim 26, Lazarian discloses a glove (Fig. 1) for displaying a user's jewelry comprising:  a glove (Fig. 1); said glove having at least one opening (Fig. 1) in a finger or an opening in each of five fingers of said glove; said opening in said glove being adapted to be below a second knuckle of said finger (Fig. 1); said opening providing a user to show jewelry (Figs. 1 and 4); said opening adapted to be large enough so a piece of jewelry worn on said finger fits through said opening of said glove (Figs. 1 and 4); said opening is adjustable to accommodate different size and shape jewelry (Figs. 1 and 2; p. 1, col. 2, lines 25-54).  Lazarian does not disclose a wrist section of said glove that is expandable so a wearer puts their hand having said jewelry on the any of fingers into said glove without tearing said glove or being uncomfortable to said wearer.  However, Buhl teaches a glove that is expandable at the wrist section (Figs. 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention and added an expandable wrist section as taught by Buhl; because Buhl teaches that this configuration is beneficial because it allows a hand to be placed into a glove easily (col. 1, lines 20-30).
 
[Alternative Rejection] Claims 19 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lazarian (USPN 2,513,030) in view of Krumbiegel (hereinafter Krum) (GB 399,077) as combined above and further in view of Wallis (USPN 2,443,938).
Regarding Claim 19, Lazarian/Krum disclose the invention as claimed above.  They do not disclose a covering for the opening.  However, Wallis teaches a glove having an adjustable opening (Fig. 2) with a covering for the opening (11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention and added a covering as taught by Wallis; because Wallis teaches that this configuration is known in the art and is beneficial for concealing the slit/slide fastener (col. 2, lines 22-23).  

Regarding Claim 20, Lazarian/Krum/Wallis as combined disclose wherein the covering is open or closed (Figs. 1 and 2; Wallis).
 
[Alternative Rejection] Claims 1, 11, 13, and 17-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stewart (USPN 3,703,007).
Regarding Claim 1, Stewart discloses a glove (Figs. 1-3) for displaying a user's jewelry (Fig. 1; Brief Summary) comprising:
a glove (Figs. 1-3);
said glove having at least one opening (32) in a finger or an opening in each of five fingers of said glove (col. 3, lines 23-26);
said opening in said glove being adapted to be below a second knuckle of said finger (Figs. 1 and 2);
said opening providing a user to show jewelry (Brief Summary);
said opening for a piece of jewelry adapted to be worn on said finger, said jewelry fits through said opening of said glove (Brief Summary);
said opening being large enough (col. 2, lines 60-65) so that a user places their hand in said glove without any jewelry on; said user places a finger which said user wishes to put said jewelry on through said hole; places said jewelry on said finger; and places said finger back through said hole having said jewelry visible through said hole of said glove (glove structure of Stewart is capable to meet this function);
said opening is adjustable (col. 2, line 66-col. 3, line 6) to accommodate different size and shape of jewelry;
said glove comprising a closing mechanism (col. 2, line 66-col. 3, line 6) for closing said opening entirely.
 
Regarding Claim 11, Stewart further discloses wherein said opening is only in a ring finger of the glove (col. 3, lines 23-26).
 
Regarding Claim 13,    Stewart further discloses wherein said opening is in more than one finger of said glove placed on one or both hands (col. 3, lines 23-26).
 
Regarding Claim 17,    Stewart further discloses wherein a section of said glove around a finger is removed so that a hand and other fingers of said glove are protected by said glove, but said finger having said jewelry on it is exposed to show said jewelry (Figs. 1 and 2; at least col. 2, line 60-col. 3, line 11).
 
Regarding Claim 18,    Stewart further discloses wherein a section of said glove around a finger is removed, so that a hand and other fingers in said glove are protected by said glove, but a section of said finger having said jewelry is exposed to show said jewelry (Figs. 1 and 2; at least col. 2, line 60-col. 3, line 11).
 
Regarding Claim 19,    Stewart further discloses a covering for said opening in said glove (Fig. 3; at least col. 2, line 60-col. 3, line 11).
 
Regarding Claim 20,    Stewart further discloses wherein said covering is in an open position or a closed position (Figs. 1-3; at least col. 2, line 60-col. 3, line 11).
 
Regarding Claim 21,    Stewart further discloses
crystals, lace, or other decorative items (38) on outside of said glove.
 
Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Stewart (USPN 3,703,007) in view of Ohman (USPN 2,724,119).

Regarding Claim 12,    Stewart discloses the invention as claimed above.  Stewart does not disclose wherein said opening is in a ring finger of both gloves for both hands (does not disclose a pair of gloves or a set of gloves).  However, Ohman teaches a similar glove set with openings for jewelry (col. 4, lines 9-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided two gloves, each with openings for jewelry as taught by Ohman; because Ohman teaches that this arrangement is known in the art and it would be further obvious that this would provide the wearer with the option of wearing jewelry that can be seen on more than one hand.
 
Claims 16 and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stewart (USPN 3,703,007) in view of Buhl et al. (hereinafter Buhl) (USPN 2,549,660).

Regarding Claim 16,    Stewart discloses the invention as claimed above.   Stewart does not disclose a wrist section of said glove that Is expandable, so a wearer puts their hand having said jewelry on any of lingers into said glove without tearing said glove or being uncomfortable to said wearer.  However, Buhl teaches a glove that is expandable at the wrist section (Figs. 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention and added an expandable wrist section as taught by Buhl; because Buhl teaches that this configuration is beneficial because it allows a hand to be placed into a glove easily (col. 1, lines 20-30).
 
Regarding Claim 26,    Stewart discloses a glove (Figs. 1-3) for displaying a user's jewelry (Fig. 1; Brief Summary) comprising: a glove (Figs. 1-3);
said glove having at least one opening (32) in a finger or an opening in each of five fingers of said glove (col. 3, lines 23-26);
said opening in said glove being adapted to be below a second knuckle of said finger (Figs. 1 and 2);
said opening providing a user to show jewelry (Brief Summary);
said opening adapted to be large enough (col. 2, lines 60-65) so a piece of jewelry worn on said finger fits through said opening of said glove (Fig. 1);
said opening is adjustable (col. 2, line 66-col. 3, line 6) to accommodate different size and shape jewelry.  Stewart does not disclose a wrist section of said glove that is expandable, so a wearer puts their hand having said jewelry on the any of fingers into said glove without tearing said glove or being uncomfortable to said wearer.  However, Buhl teaches a glove that is expandable at the wrist section (Figs. 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention and added an expandable wrist section as taught by Buhl; because Buhl teaches that this configuration is beneficial because it allows a hand to be placed into a glove easily (col. 1, lines 20-30).
Allowable Subject Matter
Claim 15 is currently free of art but is still subject to the 112(b) or 2nd rejections above because the claim limitation has not been sufficiently clarified.

Conclusion
The prior art made of record and not relied upon is considered (See PTO-892) pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563. The examiner can normally be reached Monday-Friday 8 am-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED ANNIS/           Primary Examiner, Art Unit 3732